United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         June 4, 2003

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 02-51368
                               Summary Calendar


                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

                           OMAR ARGUIJO-LUCIO,

                                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                    USDC No. EP-02-CR-1527-ALL-DB
                         --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Omar      Arguijo-Lucio     appeals     his   sentence     for    illegal

reentry into the United States following removal in violation of 8

U.S.C. § 1326.    He argues that the district court erred in imposing

a   16-level    increase   in     his   offense    level   under      U.S.S.G.

§ 2L1.2(b)(1)(A) based on his prior robbery conviction.               He argues

that the Sentencing Commission intended that the 16-level increase

should be applied only to those crimes of violence that are also

aggravated felonies under 8 U.S.C. § 1101(a)(43).             Under the plain


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
language of U.S.S.G. § 2L1.2(b)(1)(A) and its comments, a 16-level

increase applies if the defendant has a prior conviction for a

crime         of      violence,     which    expressly     includes     robbery.         See

U.S.S.G. § 2L1.2(b)(1)(A) and comment.                          (n.1(B)(ii)).      Neither

§ 2L1.2(b)(1)(A) nor the comment refers to 8 U.S.C. § 1101(a)(43)

or provides that a crime of violence must also be an aggravated

felony under 8 U.S.C. § 1101(a)(43).                      Accordingly, the district

court did not err in imposing the 16-level increase based on

Arguijo’s prior robbery conviction.

          Arguijo argues that his sentence exceeds the statutory maximum

sentence for the offense of illegal reentry into the United States

as charged in the indictment in view of Apprendi v. New Jersey, 530

U.S. 466 (2000).                He acknowledges that the argument is foreclosed

by Alemendarez-Torres v. United States, 523 U.S. 224 (1998), but

seeks to preserve it for possible Supreme Court review.                           Apprendi

did not overrule Almendarez-Torres.                    See Apprendi 530 U.S. at 489-

90.         This        court   must   therefore      follow    the   precedent    set   in

Almendarez-Torres               “unless     and   until   the    Supreme   Court   itself

determines to overrule it.”                 United States v. Dabeit, 231 F.3d 979,

984 (5th Cir. 2000).

          AFFIRMED.




G:\opin-sc\02-51368.opn.wpd                       2